DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 1,557,333).  Robinson discloses an apparatus for separating smaller particles from larger particles by means of cyclonic separation, wherein the apparatus comprises: a feeding pipe (10) having an upper end for receiving material to be separated and defining a first channel for transporting the material to a lower end of the feeding pipe; a separation chamber (5) having a curved wall (see p. 2, line 26), a first opening (see Fig. 1, between upper end of 5 and 8) arranged at an upper end of the separation chamber, a second opening (see Fig. 1, between bottom end of 5) arranged at a lower end of the separation chamber, and the separation chamber surrounds the feeding pipe (see Fig. 1) such that a second channel (9) is formed between the feeding pipe and the curved wall; an air inlet unit (see Fig. 1 and p. 2, lines 64-66) arranged for supplying air to the second opening of the separation chamber; and  by the suction unit (the examiner notes that the moving air will be a force acting on the impeller in addition to gearing).  Said second opening of the separation chamber is arranged below the impeller (see Fig. 1) for receiving air from the air inlet unit, and the air inlet unit is arranged for supplying air to the second opening of the separation chamber (see Fig. 1).  The apparatus comprises a collector unit (3) disposed below said gap for collecting separated larger particles. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 1,557,333) in view of Murray et al. (US 4,010,097).  Robinson discloses an apparatus for separating smaller particles from larger particles by means of cyclonic separation, wherein the apparatus comprises: a feeding pipe (10) having an upper end for receiving material to be separated and defining a first channel for transporting the material to a lower end of the feeding pipe; a separation chamber (5) having a curved wall (see p. 2, line 26), a first opening (see Fig. 1, between upper end of 5 and 8) arranged at an upper end of the separation chamber, a second opening (see Fig. 1, between bottom end of 5) arranged at a lower end of the separation chamber, and the separation chamber surrounds the feeding pipe (see Fig. 1) such that a second channel (9) is formed between the feeding pipe and the curved wall; an air inlet unit (see Fig. 1 and p. 2, lines 64-66) arranged for supplying air to the second opening of the separation .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Robinson (US 1,557,333) in view of Schneider et al. (US 7,621,975).  Robinson discloses an apparatus for separating smaller particles from larger particles by means of cyclonic separation, wherein the apparatus comprises: a feeding pipe (10) having an upper end for receiving material to be separated and defining a first channel for transporting the material to a lower end of the feeding pipe; a separation chamber (5) having a curved wall (see p. 2, line 26), a first opening (see Fig. 1, between upper end of 5 and 8) arranged at an upper end of the separation chamber, a second opening (see Fig. 1, between bottom end of 5) arranged at a lower end of the separation chamber, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krambrock et al. (US 4,715,951) discloses a similar device with a tapered separation chamber; and Myhren et al. (US 4,526,678) disclose similar devices which feeds particles to an impeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.